UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 Commission File Number 000-22787 FOUR OAKS FINCORP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-2028446 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 6114 U.S. 301 SOUTH, FOUR OAKS, NC27524 (Address of principal executive office, including zip code) (919) 963-2177 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYESoNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYESoNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):oYESxNO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, par value $1.00 per share (Number of shares outstanding (Title of Class) as of May 18, 2011) - 1 - TABLE OF CONTENTS Page No. Part I. FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets March 31, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Income (Loss) (Unaudited) Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three Months Ended March 31, 2011 and 2010 5 Consolidated Statement of Shareholders’ Equity (Unaudited) Three Months Ended March 31, 2011 6 Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2011 and 2010 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 41 Item 4 - Controls and Procedures 41 Part II. OTHER INFORMATION Item 1 - Legal Proceedings 42 Item 1A- Risk Factors 42 Item 6 - Exhibits 43 - 2 - Part I. FINANCIAL INFORMATION Item 1 – Financial Statements FOUR OAKS FINCORP, INC. CONSOLIDATED BALANCE SHEETS March 31, 2011 (Unaudited) December 31, 2010(*) (Amounts in thousands, except share data) ASSETS Cash and due from banks $ $ Interest-earning deposits Investment securities available for sale, at fair value Loans Allowance for loan losses ) ) Net loans Accrued interest receivable Bank premises and equipment, net FHLB stock Investment in life insurance Foreclosed assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing demand $ Money market, NOW accounts and savings accounts Time deposits, $100,000 and over Other time deposits Total deposits Borrowings Subordinated debentures Subordinated promissory notes Accrued interest payable Other liabilities Total liabilities Commitments and Contingencies (Note B) Shareholders’ equity: Common stock, $1.00 par value, 20,000,000 shares authorized; 7,559,670 and 7,542,601 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ (*)Derived from audited consolidated financial statements. The accompanying notes are an integral part of the consolidated financial statements. - 3 - FOUR OAKS FINCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (LOSS) (UNAUDITED) Three Months Ended March 31, (Amounts in thousands, except per share data) Interest and dividend income: Loans, including fees $ $ Investment securities: Taxable Tax-exempt - Dividends 63 57 Interest-earning deposits 45 29 Total interest and dividend income Interest expense: Deposits Borrowings Subordinated debt 51 50 Subordinated promissory notes Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposit accounts Other service charges, commissions and fees Gains on sale of investment securities,net Impairment loss on investment securities available for sale ) ) Merchant fees Income from investment in bank-owned life insurance Other non-interest income 96 - Total non-interest income Non-interest expenses: Salaries Employee benefits Occupancy expenses Equipment expenses Professional and consulting fees FDIC assessments Foreclosed asset-related costs, net Collections expenses Other Total non-interest expenses Loss before income taxes ) ) Benefit for income taxes - ) Net income (loss) $ ) $
